Citation Nr: 0842982	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-18 692	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The veteran's case was remanded by the Board for additional 
development in December 2007.  The case is once again before 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's case was previously remanded for the purpose of 
affording the veteran a VA neurological examination to assess 
his claims.  Unfortunately, a review of the claims file 
reveals that a remand is once again necessary.  

The veteran was afforded a VA neurological examination in May 
2008.  The AMC requested the examiner to review the claims 
file and determine whether the veteran had peripheral 
neuropathy in either lower extremity that was related to his 
diabetes mellitus.  However, the examiner indicated that the 
entire claims file was not provided.  Furthermore, the 
examiner indicated that the examination was being conducted 
for peripheral neuropathy of the bilateral upper extremities 
rather than peripheral neuropathy of the lower extremities.  

Presumably, the AMC sent the veteran's claim file back for a 
medical opinion in July 2008 because the May 2008 examination 
did not include a review of the entire claims file.  The July 
2008 examiner reviewed the claims file; however, the examiner 
once again indicated that the medical opinion pertained to 
peripheral neuropathy of the bilateral upper extremities 
rather than the lower extremities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be 
returned to the examiner who 
prepared the July 2008 medical 
opinion and the examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that peripheral neuropathy of 
the right and left lower extremities 
has been caused by the veteran's 
service-connected diabetes mellitus.  
The examiner should also provide an 
opinion as to whether the veteran's 
peripheral neuropathy of the right 
and left lower extremities has been 
made worse by his service-connected 
diabetes mellitus.  The examiner 
should specifically address 
pertinent medical opinions 
previously offered regarding the 
etiology of the veteran's lower 
extremity complaints.  A complete 
rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.  If the July 
2008 examiner is not available, 
another VA examination should be 
should be accomplished.  

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
requests.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the veteran should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

